NO.
12-11-00173-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             §                 APPEAL
FROM THE THIRD
                                                                              
EX PARTE:  JOHN CLOUD                       
§                 JUDICIAL DISTRICT COURT
 
                                                                             §                 ANDERSON
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
     Appellant
John Cloud filed a “Petition to Appear and Present to the Anderson Co., TX
Grand Jury” seeking to present evidence of alleged criminal acts committed by
certain employees of the Texas Department of Criminal Justice.  The trial court
dismissed Appellant’s petition.  Appellant filed a motion for reconsideration,
which was denied.  He now attempts to appeal the order denying his motion for
reconsideration.
            As
a general rule, an appeal in a criminal case may be taken only from a judgment
of conviction.  See Workman v. State, 170 Tex. Crim. 621,
622, 343 S.W.2d 446, 447 (Tex. Crim. App.1961).  However, there are certain
narrow exceptions.  Wright v. State, 969 S.W.2d 588, 589 (Tex.
App.–Dallas 1998, no pet.) (listing exceptions).  The order Appellant complains
of is not a judgment of conviction nor does it fall within any exception to the
general rule.  Therefore, we have no jurisdiction over the appeal.
            On
June 7, 2011, this court notified Appellant that the information received in
this appeal does not include a final judgment or other appealable order and
therefore does not show the jurisdiction of this court.  See Tex. R. App. P. 37.2.  Appellant was
further notified that the appeal would be dismissed unless the information was
amended on or before July 7, 2011, to show the jurisdiction of this court.  See
Tex. R. App. P. 44 .3.  In
response, Appellant filed a second notice of appeal, but did not show that this
court has jurisdiction of the appeal.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion delivered June 30, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)